NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2655-18T2

RDPD, LLC,

          Plaintiff-Appellant,

and

PAUL DZIALO,

          Plaintiff,

v.

DAVID MERMELSTEIN,
BEACHVIEW BUILDING
CORPORATION t/a OLD
WATERWAY INN, NEW
WATERWAY BAR AND
GRILL, LLC, WILLIAMS
REAL ESTATE VENTURES,
LLC, SOLOMON MERMELSTEIN,
and ACTIVE REALTY COMPANY
PROFIT SHARING PLAN,

          Defendants-Respondents,

and

SEYMORE RUBIN, KNIGHTS
ABSTRACT, INC., TRIDENT LAND
TRANSFER COMPANY (NJ) LLC,
and SIMPLIFILE, LLC,

    Defendants.


         Argued telephonically May 12, 2020 –
         Decided June 30, 2020

         Before Judges Hoffman, Currier and Firko.

         On appeal from the Superior Court of New Jersey,
         Chancery Division, Atlantic County, Docket No. C-
         000027-18.

         Jennifer B. Barr argued the cause for appellant (Cooper
         Levenson, PA, attorneys; Mark G. Schwartz and
         Jennifer B. Barr, on the briefs).

         Adam E. Gersh argued the cause for respondents David
         Mermelstein, Beachview Building Corporation t/a Old
         Waterway Inn, New Waterway Bar and Grill, LLC,
         Solomon Mermelstein, and Active Realty Company
         Profit Sharing Plan (Flaster/Greenberg PC, attorneys;
         Adam E. Gersh and Jeremy S. Cole, on the brief).

         Stephen McNally argued the cause for respondent
         Williams Real Estate Ventures, LLC (Chiumento
         McNally, LLC, attorneys; Stephen McNally and Paige
         M. Bellino, on the brief).

PER CURIAM




                                                                   A-2655-18T2
                                   2
      In 2018, the Chancery court granted plaintiff's 1 counsel's motion to be

relieved of counsel. As an LLC, plaintiff was required to be represented by

counsel. R. 1:21-1(c). When plaintiff failed to retain new counsel, the Chancery

court granted defendants' motions for a dismissal of the complaint with

prejudice. Plaintiff appeals from those orders. Because we conclude the court

erred in dismissing the complaint with prejudice, we reverse.

      This dispute concerns the ownership of property in Atlantic City. In

March 2018, plaintiff filed a verified complaint and order to show cause ,

essentially asserting a fraudulent conveyance of the property and seeking a

declaratory judgment to establish ownership. Plaintiff also filed a lis pendens.

      Defendant Williams Real Estate Ventures, LLC (WREV) moved to

dismiss the complaint for failure to state a claim under Rule 4:6-2 and to strike

the lis pendens. In July 2018, the court denied the dismissal motion but granted

the motion to strike the lis pendens. A case management order established a

timeline for discovery, a date for filing dispositive motions and a trial date in

March 2019.



1
  We refer to RDPD, LLC as plaintiff. Plaintiff's members were Richard Donato
and Paul Dzialo. Dzialo passed away shortly after the entry of the challenged
orders. Dzialo has not appealed from the entry of the order dismissing his
individual claims. We refer to him by name.
                                                                         A-2655-18T2
                                       3
      In September 2018, plaintiff's counsel moved to be relieved. Counsel

described the work he had completed but stated plaintiff's representatives were

uncooperative and continued representation would be a financial burden. The

court granted the motion on October 12, 2018 and ordered plaintiff to retain new

counsel within fourteen days.

      In a November 1, 2018 letter, Donato requested the court grant plaintiff

additional time to retain counsel. On November 8, 2018, the court entered a

case management order with the following provisions: plaintiff must retain

counsel by December 5, 2018; if plaintiff did not have new counsel by that date,

defendants could move to dismiss the complaint; an in-person case management

conference was scheduled for December 18, 2018; and all discovery deadlines

provided in the July 20, 2018 order were stayed.

      On December 10, 2018, WREV filed a motion to dismiss the complaint

against plaintiff with prejudice for its failure to retain counsel and against

Dzialo, asserting he lacked standing to assert any individual claims.        On

December 14, the Mermelstein defendants 2 filed a motion to dismiss, asserting

the same arguments.


2
  This group of defendants includes David Mermelstein, Beachview Building
Corporation t/a Old Waterway Inn, New Waterway Bar and Grill, LLC, Solomon
Mermelstein and Active Realty Company Profit Sharing Plan.
                                                                        A-2655-18T2
                                       4
      Donato and Dzialo did not appear at the December 18, 2018 case

management conference. On December 21, 2018, the court entered a third case

management order with the following provisions: the motions to dismiss were

scheduled for January 11, 2019; the stay of discovery and discovery deadlines

was lifted; and defendant Seymour Rubin was permitted to join the filed motions

to dismiss or file a motion on short notice also returnable on January 11, 2019.

Opposition to the motions was due by January 4, 2019.

      On January 9, 2019, Donato again wrote to the court, explaining why new

counsel had not been retained, requesting more time to retain counsel, and

requesting the court adjourn the pending motions.       Donato stated his prior

counsel had never turned over plaintiff's file or any materials produced by

defendants during discovery. He advised he had met with or spoken to sixteen

attorneys without success because the attorneys or firms had conflicts with

defendants' lawyers or defendants themselves. Donato stated he now realized

he would have to seek counsel outside of the Atlantic County area and intended

to contact attorneys in Cherry Hill. He also cited to health issues and the

holidays as contributing to the delay in obtaining counsel.

      After receiving Donato's letter, the court scheduled oral argument on the

dismissal motions for January 11, 2019. On that date, Donato, Dzialo, and


                                                                        A-2655-18T2
                                       5
counsel for defendants appeared for argument. The judge advised he would

permit Donato and Dzialo to speak on behalf of RDPD. Donato reiterated the

difficulties he had experienced in procuring an attorney, listed a number of

attorneys he had contacted, and requested an additional sixty days to obtain

counsel. Defendants objected to any adjournment of the motions and requested

the court dismiss the complaint with prejudice.

      The court denied the adjournment request, finding defendants would be

"extremely prejudiced" if their motions were further delayed. In considering the

motions to dismiss, the judge stated he had granted plaintiff more than three

months to obtain new counsel. He did not find it likely that plaintiff would be

able to retain counsel. He also determined plaintiff had not shown good cause

for any further extension of time "or any legitimate reason for not retaining

counsel . . . ." Therefore, the court granted the motions and dismissed the

complaint with prejudice.

      During the oral ruling, the court made findings of fact regarding

substantive issues in the case. He determined ownership of the property and

resolved disputed facts regarding its transfer.

      On appeal, represented by counsel, plaintiff contends the Chancery court

erred in denying its request for further time to obtain counsel and in dismissing


                                                                         A-2655-18T2
                                        6
the complaint with prejudice. If remanded, plaintiff requests the matter be

assigned to a different judge because of the Chancery court's findings of fact on

substantive issues. 3

      "The granting of an adjournment is discretionary with the trial court; [we]

may reverse a denial . . . only if the judicial action was 'clearly unreasonable in

the light of the accompanying and surrounding circumstances' and 'resulted

prejudicially to the rights of the party complaining.'" Stott v. Greengos, 95 N.J.

Super. 96, 100 (App. Div. 1967) (quoting Smith v. Smith, 17 N.J. Super. 128,

129, 133 (App. Div. 1951)).

      We discern no error in the court's determination to deny an adjournment

of the motions to dismiss or the ruling to dismiss the complaint. As of October

2018, Donato and Dzialo were aware of the need to obtain counsel for the LLC.

The judge allowed ample time – over three months – for plaintiff to retain an

attorney. When plaintiff failed to comply with the court's final deadline, a

dismissal was the appropriate remedy.

      However, we disagree with the order dismissing the complaint with

prejudice. As our Court has stated, "[b]ecause of the severity of the sanction,"



3
  Plaintiff also refiled a lis pendens against the property in March 2019, pending
the disposition of the appeal.
                                                                           A-2655-18T2
                                        7
dismissing a complaint with prejudice "should be used only sparingly."

Zaccardi v. Becker, 88 N.J. 245, 253 (1982); see Robertet Flavors, Inc. v. Tri-

Form Constr., Inc., 203 N.J. 252, 274 (2010) (citations omitted).

      Here, the court concluded that plaintiff would never retain counsel.

However, Donato and Dzialo both described their efforts in obtaining

representation, listed attorneys and firms they had contacted, and explained the

difficulties in great part due to the number of attorneys and firms involved in

the litigation on behalf of defendants. Moreover, plaintiff retained counsel for

the appeal.

      We therefore vacate the January 11 and January 15, 2019 orders as to

plaintiff and remand to the trial court for orders dismissing the complaint

without prejudice. We also instruct the court to add the following language:

"Plaintiff must file a substitution of attorney within forty-five days of the date

of this order. If plaintiff fails to do so, the order shall convert to a dismissal of

the complaint with prejudice."

      Because the Chancery judge made findings of material disputed facts, on

remand, the matter should be assigned to a different judge, in order to "preserve

the appearance of a fair and unprejudiced hearing." Pressler & Verniero, Current

N.J. Court Rules, cmt. 4 on R. 1:12-1 (2020); see In re Baby M, 109 N.J. 396,


                                                                             A-2655-18T2
                                         8
463 n.19 (1988) (citations omitted) (holding that the trial judge's weighing of

the evidence and potential commitment to findings required re-assignment on

remand to another judge). Any applications concerning the lis pendens should

be made before the trial court.

      Reversed, vacated, and remanded for the entry of an order consistent with

this opinion. We do not retain jurisdiction.




                                                                       A-2655-18T2
                                       9